Rule 79. Records Kept by the Clerk(a) Civil Docket. (1) In General. The clerk must keep a record known as the “civil docket” in the form and manner prescribed by the Director of the Administrative Office of the United States Courts with the approval of the Judicial Conference of the United States. The clerk must enter each civil action in the docket. Actions must be assigned consecutive file numbers, which must be noted in the docket where the first entry of the action is made. (2) Items to be Entered. The following items must be marked with the file number and entered chronologically in the docket: (A) papers filed with the clerk; (B) process issued, and proofs of service or other returns showing execution; and (C) appearances, orders, verdicts, and judgments. (3) Contents of Entries; Jury Trial Demanded. Each entry must briefly show the nature of the paper filed or writ issued, the substance of each proof of service or other return, and the substance and date of entry of each order and judgment. When a jury trial has been properly demanded or ordered, the clerk must enter the word “jury” in the docket. (b) Civil Judgments and Orders. The clerk must keep a copy of every final judgment and appealable order; of every order affecting title to or a lien on real or personal property; and of any other order that the court directs to be kept. The clerk must keep these in the form and manner prescribed by the Director of the Administrative Office of the United States Courts with the approval of the Judicial Conference of the United States. (c) Indexes; Calendars. Under the court's direction, the clerk must: (1) keep indexes of the docket and of the judgments and orders described in Rule 79(b); and (2) prepare calendars of all actions ready for trial, distinguishing jury trials from nonjury trials. (d) Other Records. The clerk must keep any other records required by the Director of the Administrative Office of the United States Courts with the approval of the Judicial Conference of the United States. Notes (As amended Dec. 27, 1946, eff. Mar. 19, 1948; Dec. 29, 1948, eff. Oct. 20, 1949; Jan. 21, 1963, eff. July 1, 1963; Apr. 30, 2007, eff. Dec. 1, 2007.) Notes of Advisory Committee on Rules—1937 Compare [former] Equity Rule 3 (Books Kept by Clerk and Entries Therein). In connection with this rule, see also the following statutes of the United States: U.S.C., Title 5: §301 [see Title 28, §526] (Officials for investigation of official acts, records and accounts of marshals, attorneys, clerks of courts, United States commissioners, referees and trustees) §318 [former] (Accounts of district attorneys) U.S.C., Title 28: §556 [former] (Clerks of district courts; books open to inspection) §567 [now 751] (Same; accounts) §568 [now 751] (Same; reports and accounts of moneys received; dockets) §813 [former] (Indices of judgment debtors to be kept by clerks) And see “Instructions to United States Attorneys, Marshals, Clerks and Commissioners” issued by the Attorney General of the United States. Notes of Advisory Committee on Rules—1946 Amendment Subdivision (a). The amendment substitutes the Director of the Administrative Office of the United States Courts, acting subject to the approval of the Judicial Conference of Senior Circuit Judges, in the place of the Attorney General as a consequence of and in accordance with the provisions of the act establishing the Administrative Office and transferring functions thereto. Act of August 7, 1939, c. 501, §§1–7, 53 Stat. 1223, 28 U.S.C. §§444–450 [now 601–610]. Subdivision (b). The change in this subdivision does not alter the nature of the judgments and orders to be recorded in permanent form but it does away with the express requirement that they be recorded in a book. This merely gives latitude for the preservation of court records in other than book form, if that shall seem advisable, and permits with the approval of the Judicial Conference the adoption of such modern, space-saving methods as microphotography. See Proposed Improvements in the Administration of the Offices of Clerks of United States District Courts, prepared by the Bureau of the Budget (1941) 38–42. See also Rule 55, Federal Rules of Criminal Procedure [following section 687 of Title 18 U.S.C.]. Subdivision (c). The words “Separate and” have been deleted as unduly rigid. There is no sufficient reason for requiring that the indices in all cases be separate; on the contrary, the requirement frequently increases the labor of persons searching the records as well as the labor of the clerk's force preparing them. The matter should be left to administrative discretion. The other changes in the subdivision merely conform with those made in subdivision (b) of the rule. Subdivision (d). Subdivision (d) is a new provision enabling the Administrative Office, with the approval of the Judicial Conference, to carry out any improvements in clerical procedure with respect to books and records which may be deemed advisable. See report cited in Note to subdivision (b), supra. Notes of Advisory Committee on Rules—1948 Amendment The change in nomenclature conforms to the official designation in Title 28, U.S.C., §231. Notes of Advisory Committee on Rules—1963 Amendment The terminology is clarified without any change of the prescribed practice. See amended Rule 58, and the Advisory Committee's Note thereto. Committee Notes on Rules—2007 Amendment The language of Rule 79 has been amended as part of the general restyling of the Civil Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only.